DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Para. 0019: “In use, the working end 14 will be directed towards the desired population. In that way, the plurality of sensors and the lighting element will be able to measure the specific biometrics that the user desires”. Regarding the recitation of “the plurality of sensors and the lighting element will be able to measure the specific biometrics that the use desires”, is considered lacking a description of how it functions since Applicant has not provided a clear description as to how the sensors produce their readings and subsequent biometrics.
 Regarding Paragraph 0021, The plurality of sensors provides the user with the ability to perform biometric readings at the directed individual or group of individuals. A first sensor that is incorporated into the multi-sensor flashlight 11 is a body count sensor 22. The body count sensor 22 will determine the number of individuals that are within the desired area that the sensor is aimed towards. The use of the body count sensor 22 will make the user aware of all the individuals regardless of the user's physical ability to view all the individuals. Moreover, using 
The body count sensor 22 will emit an infrared light towards the desired individual. The infrared light will detect the thermal energy that the individuals body emits and detects the number of distinct heat signatures that match a threshold of humanoid shapes. The body count sensor 22 is operably connected to the control panel. The control panel allows a user to selectively activate or deactivate the body count sensor 22. 
Applicant has failed to describe how the infrared light emitted towards the individual(s) creates a sensor that provides an exact number for the “body count” irrespective if the “body count” is visible or not visible to the flashlight user. Specifically, how the flashlight and the infrared light is able to produce a number of “bodies” by simply pointing and emitting a light from the flashlight at the area of the bodies with an accuracy of up to 2500 bodies as well as detecting humanoid shapes and heat signatures of said bodies is not described in the Specification by Applicant. 
Regarding Paragraph [0022], a second sensor that is incorporated into the multi-sensor flashlight 11 is a pulse rate sensor 23. The pulse rate sensor 23 will be directed towards the desired individual to determine their pulse rate. The pulse rate allows the user to understand the stress of the individual or even indicate if the individual is alive. For users, knowing the pulse rate of the individual will allow for a proper assessment of the situation. In that, the proper assistance may be provided to alleviate the individual's stress and prevent the situation from 
Applicant has failed to describe in the Specification how the second sensor, a pulse rate sensor, is capable of not only detecting the pulse rate but detecting a pulse oximetry reading, in particular, by the pulse rate sensor emitting a plurality of beams of light that will pass through the individual’s blood and measure the amount of oxygen present in the blood. 

Regarding paragraph [0023], the third sensor that is incorporated into the multi-sensor flashlight 11 is a heart rate sensor 24. The heart rate sensor 24 will determine the heart rate of the individual that the user directs the multi-sensor flashlight 11 towards. The heart rate sensor 24 will allow the user to know the status of the individual or group of individuals to properly assess the situation and prevent a further escalation. The heart rate sensor 24 is operably connected to the control panel. The control panel allows a user to selectively activate or deactivate the heart rate sensor 24. The heart rate sensor 24 provides the individual's heart beats per minute. In one embodiment of the heart rate sensor 24, the heart rate sensor 24 will emit a beam of light. The beam of light will pass through the individual's skin and measure the amount of light that reflects back. The light that is reflected back to the multi-sensor flashlight 11 will vary depending on the 
In particular Applicant has not provided a description as to how a “beam of light” emitted from the heart rate sensor from the flashlight provides this reading by measuring the light reflected back from going through the individual’s skin. 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Please see above regarding the lack of description of how the first, second, and third sensors provide biometric readings by emitting light from the flashlight. Specifically, the body count sensor, pulse rate and pulse oximetry reading sensor, and the heart rate sensor.



Claim Rejections - 35 USC § 101
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant claims a body count sensor, a pulse rate sensor and a heart rate sensor. Regarding the body count sensor, the Specification and claims lack enablement as to how the flashlight provides a body count reading by emitting an infrared light. Regarding the pulse rate sensor, the Specification and claims lack enablement as to how the light beams that are emitted from the flashlight detect not only a pulse from the individual that it is pointed towards, but also provide a pulse oximetry reading detecting the oxygenation in the individual’s blood. Regarding the heart rate sensor, the Specification and claims lack enablement as to how by emitting a beam of light from the flashlight, the beam of light will pass through the individual's skin and measure the amount of light that reflects back. The light that is reflected back to the multi-sensor flashlight will vary depending on the pulsations of the individual's blood under their skin. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how each of the individual sensors provide the readings stated. 

Aa best understood, the following rejections apply. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melnik (2007/0171082).

Regarding claim 1, Melnik discloses a housing(10,12,14); wherein the housing comprises a working end(12,118,300)  and a base(10,350); wherein the working end and the base are on opposing ends of the housing; a control panel is centrally disposed on the housing(38,350, figs. 4,8); wherein the control panel(38) includes a screen(38), a power actuator(32), and a plurality of 
 Furthermore, regarding the aperture being disposed at an edge of the base, as recited in claim 13, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to place an aperture at the edge of a base of the device of Melnik, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, placing an aperture to hold a strap at the edge of a base of the flashlight of Melnik would have flown naturally to one of ordinary skill in the art as necessitated by the 
Regarding claim 2, the housing is a cylindrical body (figs 1-8).

Regarding claim 6, the plurality of charging ports is operably connected to a battery power supply that supplies power to the control panel (fig.9).

Regarding claim 7, the control panel further comprises a plurality of power indicating lights (Para. 0035 and 0036).

Regarding claim 8, the plurality of power indicating lights being capable of multi-color illumination and flashing, Malik does not specifically disclose the power indicating lights being multicolored. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of Malik to have multicolored power indicating lights  since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the device of Malik to have multicolored power indicating lights would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular to assign each colored light a function different from the other light. 

Regarding clam 9, each light of the plurality of indicating lights comprises a distinct color to indicate certain operating conditions (Para. 0036).

Regarding claim 11, Malik does not specifically teach the display screen being an LED display. The examiner takes Official Notice that the use of LEDs is old and well known in the illumination art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute an LED for the light source in the display screen of Malik. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources. 

Regarding claim 12, the screen further comprises a digital clock (60)

Regarding claim 14, the power actuator is a push button (32)

Regarding clam 15, the plurality of toggle actuators is push buttons (73,74,354,355).

Regarding claim 16, the control panel is operably connected to an integrated GPS (66, Para.0020, 0035).


3,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik and further in view of Chien (9,838,652).
Regarding claim 3, Malik discloses the claimed invention as shown above and the   lighting element is centrally disposed on the working end, coaxially aligned with the longitudinal axis of the housing (Figs. 1-8); Malik does not specifically disclose the plurality of sensors are concentrically orientated about the lighting element on the working end. Chien discloses a light device (3d) with a plurality of sensors (3c,3g,3g’) are concentrically orientated about the lighting element on the working end. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to concentrically orient a plurality of sensors about the working end of the flashlight of Malik as taught by Chien, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, concentrically orientating sensors about the lighting element working end of Malik as taught by Chien would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular for placing sensors closer to the detection area of the sensors.

Regarding claim 10, Malik does not clearly disclose the onboard storage port includes an SD card reader. Chien discloses a lighting device with an SD card reader col. 3 lines 27-30. It would have been obvious to one of ordinary skill in the art at the time the claimed KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using an SD card and reader in the device of Malik in order to store information gathered by the light device as taught by Chien would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANABEL TON/            Primary Examiner, Art Unit 2875